COLLINS, J.
Anderson appealed to the district court from an order made by the supervisors of defendant town laying out a highway across his farm, and assessing his damages at $150, for the purpose of wholly reversing the action of the board, on the ground of illegality in the proceedings, and also to secure an increase in the amount of damages, in case the location of the highway was confirmed. This he had the right to do. Pairier v. Board of Co. Commrs., 68 Minn. 297, 71 N. W. 382. The appeal was duly tried in district court, and the order appealed from was affirmed in all respects. The present appeal is from an order refusing a new trial.
1. It is urged by Anderson’s counsel that the order made by the supervisors was illegal, and not within their jurisdiction, because notice was not given to him of the meeting of the supervisors for hearing the road petition. The proof of service of a copy of the notice upon Anderson, attached to the original, was insufficient, although the copy seems to have been in his possession at the trial. But he resided on the farm, and it was shown that he was personally present at the hearing; twice walked over the line of the pro*341posed road with the supervisors; was questioned by the chairman as to the amount of damages he would sustain, if the petition was granted; did state the amount claimed, which led to some discussion over the subject between the supervisors and himself; that he otherwise took part in the proceedings, and was awarded $150 damages. He therefore waived the omission to serve written notice upon him, if in fact there was such an omission. Kieckenapp v. Supervisors, 64 Minn. 547, 67 N. W. 662.
2. It is claimed that the damages awarded to Anderson by the verdict of the jury were inadequate, and that the award is not sustainable under the proofs. While there was evidence which would have justified the allowance of a much larger sum than $150, we cannot say, after a careful examination of the record, that a verdict in that amount was not supported by the proofs, for the contrary is true; and for that reason the verdict as to damages cannot be disturbed.
3. Although other points have been made in the assignments of error, counsel for Anderson have been content to rest their arguments, verbally and in the brief, on those hereinbefore discussed. So that, having disposed of these, we need not further discuss the case.
Order affirmed.